Citation Nr: 0203211	
Decision Date: 04/09/02    Archive Date: 04/18/02

DOCKET NO.  00-24 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for right 
carpal tunnel syndrome (CTS).

2.  Entitlement to a rating in excess of 20 percent for left 
CTS.

3.  Entitlement to a total rating due to unemployability 
caused by service-connected disabilities.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from March 1995 to March 
1998.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued in August 1999 and in 
July 2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.  


REMAND

In February 2001, during the pendency of this appeal, the 
veteran requested a hearing before a member of the Board to 
be held at the RO.  In April 2001, he agreed to participate 
in a teleconference hearing as permitted under 38 C.F.R. 
§ 20.700(e) and to waive his right to personally appear 
before a member of the Board.  He also agreed to waive his 
right to be notified at least 30 days prior to the hearing 
date.  38 C.F.R. § 19.76 (2001).  

On December 3, 2001, the RO notified the veteran that he was 
scheduled to have a video conference with a member of the 
Board on December 12, 2001.  

On December 6, 2001, the RO received the veteran's request to 
cancel his video conference and to reschedule it in 
approximately 60 days.

Requests for a change in a hearing date may be made at any 
time up to two weeks prior to the scheduled date of the 
hearing if good cause is shown.  Such requests must be in 
writing, must explain why a new hearing date is necessary, 
and must be filed with the office of the official of the VA 
who signed the notice of the original hearing date.  
38 C.F.R. § 20.704(c) (2001).
Although the veteran waived his right to be notified of the 
date of his video conference 30 days prior to such date, he 
did not waive his right to request to reschedule that date at 
least 14 days prior to such date.  Indeed, it would have been 
impossible for his to do so, as he was not notified of his 
video conference less than 14 days prior to the date such 
conference was to be held.  Therefore, the veteran should be 
given another opportunity to have a video conference before a 
member of the Board.  

In January 2002, after this case was transferred to the Board 
for appellate review, the RO received evidence from the 
veteran which was in turn forwarded to the Board.  Such 
evidence included VA records reflecting outpatient treatment 
in January 2002, and a letter, dated in January 2002, from 
the veteran's chiropractor.  That evidence has not yet been 
reviewed by the RO.

In light of the foregoing, further development of the record 
is warranted.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should request that the 
veteran provide the names, addresses, and 
approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issues of 
entitlement to a rating in excess of 30 
percent for right CTS; entitlement to a 
rating in excess of 20 percent for left 
CTS; and/or entitlement to a total rating 
due to unemployability caused by service-
connected disabilities.  After obtaining 
any necessary authorization, the RO 
should request copies of all indicated 
records not currently on file directly 
from the providers.  The RO should also 
request that the veteran provide any 
additional relevant medical records he 
may possess.  Failures to respond or 
negative replies to any request must be 
noted in writing and associated with the 
claims folder.

2.  The RO should schedule the veteran 
for a teleconference hearing before a 
member of the Board.

3.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development, including, 
but not limited to, the scheduling of any 
necessary VA examinations.  Then, the RO 
should readjudicate the issues of 
entitlement to a rating in excess of 30 
percent for right CTS; entitlement to a 
rating in excess of 20 percent for left 
CTS; and/or entitlement to a total rating 
due to unemployability caused by service-
connected disabilities.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case on all 
issues remaining in appellate status and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any issue.  It must be emphasized, 
however, that the veteran has the right to submit any 
additional evidence and/or argument on the matter the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372-373 (1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




